UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 24, 2014 (January 22, 2014) SB FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Ohio 0-13507 34-1395608 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 401 Clinton Street, Defiance, Ohio 43512 (Address of principal executive offices) (Zip Code) (419) 783-8950 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On January 22, 2014, SB Financial Group, Inc. (the “Company”) hosted a conference call and webcast to discuss its financial results for the fourth quarter and year ended December 31, 2013.A copy of the transcript for the conference call and webcast is furnished as Exhibit 99.1 and is incorporated herein by reference. The information in this Item 2.02, including Exhibit 99.1 furnished herewith, is being furnished and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that Section, nor shall such information be deemed to be incorporated by reference in any registration statement or other document filed under the Securities Act of 1933 or the Exchange Act, except as otherwise stated in such filing. Item 9.01 Financial Statements and Exhibits. (a)Not Applicable (b)Not Applicable (c)Not Applicable (d)Exhibits Exhibit No. Description Transcript of conference call and webcast conducted on January 22, 2014 -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RURBAN FINANCIAL CORP. Dated:January 24, 2014 By: /s/ Anthony V. Cosentino Anthony V. Cosentino Executive Vice President and Chief Financial Officer -3- INDEX TO EXHIBITS Current Report on Form 8-K Dated January 24, 2014 SB Financial Group, Inc. Exhibit No. Description Transcript of conference call and webcast conducted on January 22, 2014 -4-
